DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 11 & 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 12-14 & 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,696,105. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application 16,888,087 teaches a tire pressure sensor identification apparatus, comprising a storage module, a communications module, a processing module and a radio frequency transmission module, wherein the storage module, the communications module and the radio frequency transmission module are respectively communicably connected to the processing module; the storage module is configured to store identity information of a tire pressure sensor; the communications module is configured to communicate with an electronic control unit (ECU) of a vehicle and to receive response information fed back by the ECU; and the processing module is configured to parse the response information received by the communications module to determine whether the ECU enables a sensor learning mode, and if yes, control the radio frequency transmission module to send identity information of a tire pressure sensor corresponding to the vehicle and claim 1 of U.S. Patent No. 10,696,105 teaches a tire pressure sensor identification apparatus comprising a storage module, a communications module, a processing module and a radio frequency transmission module, wherein the storage module, the communications module and the radio frequency transmission module are respectively communicably connected to the processing module; the storage module is configured to store identity information of a tire pressure sensor; the communications module is configured to communicate with an electronic control unit (ECU) of a vehicle and to receive response information fed back by the ECU; and the processing module is configured to parse the response information received by the communications module to determine whether the ECU enables a sensor learning mode, and if the ECU enables the sensor learning mode, control the radio frequency transmission module to send identity information of the tire pressure sensor to the ECU.
Claim 2 of Application 16,888,087 and claim 2 of U.S. Patent No. 10,696,105 teaches wherein the storage module is further configured to store communication frequencies of tire pressure sensors of different types of vehicles; and the radio frequency transmission module is configured to send the identity information of the tire pressure sensor to the vehicle by simulating a communication frequency of the tire pressure sensor of the vehicle.
Claim 3 of Application 16,888,087 and claim 3 of U.S. Patent No. 10,696,105 teaches further comprising an obtaining module, communicably connected to the processing module and configured to obtain identity information of a tire pressure sensor, the identity information being stored in the storage module after being processed by the processing module.
Claim 4 of Application 16,888,087 and claim 4 of U.S. Patent No. 10,696,105 teaches wherein the obtaining module comprises an activation module and a radio frequency receiving module, the activation module being configured to activate a tire pressure sensor by outputting a low frequency signal, and the radio frequency receiving module being configured to receive identity information sent by the activated tire pressure sensor.
Claim 6 of Application 16,888,087 and claim 6 of U.S. Patent No. 10,696,105 teaches further comprising a display module, communicably connected to the processing module and configured to display the obtained identity information and/or a working status of the tire pressure sensor.
Claim 7 of Application 16,888,087 and claim 7 of U.S. Patent No. 10,696,105 teaches further comprising an obtaining module, communicably connected to the processing module and configured to obtain identity information of a tire pressure sensor, the identity information being stored in the storage module after being processed by the processing module.
Claim 8 of Application 16,888,087 and claim 8 of U.S. Patent No. 10,696,105 teaches further comprising a display module, communicably connected to the processing module and configured to display the obtained identity information and/or a working status of the tire pressure sensor.
Claim 9 of Application 16,888,087 and claim 9 of U.S. Patent No. 10,696,105 teaches comprising a display module, communicably connected to the processing module and configured to display the obtained identity information and/or a working status of the tire pressure sensor.
Claim 10 of Application 16,888,087 and claim 10 of U.S. Patent No. 10,696,105 teaches further comprising a display module, communicably connected to the processing module and configured to display the obtained identity information and/or a working status of the tire pressure sensor.
Claim 12 of Application 16,888,087 and claim 12 of U.S. Patent No. 10,696,105 teaches a tire pressure sensor identification system comprising a tire pressure sensor, an electronic control unit (ECU) and the tire pressure sensor identification apparatus according to claim 1, the tire pressure sensor identification apparatus being communicably connected to the ECU and the tire pressure sensor.
Claim 13 of Application 16,888,087 teaches a tire pressure sensor identification method comprising the following steps: receiving response information fed back by an electronic control unit (ECU) after establishing a communication connection to the ECU of a vehicle; parsing the received response information to determine whether the ECU enables a sensor learning mode, and if yes, obtaining identity information of a tire pressure sensor of the vehicle from stored identity information of tire pressure sensors; and sending the identity information of the tire pressure sensor corresponding to the vehicle to the ECU and claim 13 of U.S. Patent No. 10,696,105 teaches a tire pressure sensor identification method, comprising the following steps: receiving response information fed back by an electronic control unit (ECU) after establishing a communication connection to the ECU of a vehicle; parsing the received response information to determine whether the ECU enables a sensor learning mode, and if the ECU enables the sensor learning mode, obtaining identity information of a tire pressure sensor of the vehicle from stored identity information related to tire pressure sensors of different types of vehicles; and sending the identity information of the tire pressure sensor of the vehicle to the ECU.
Claim 14 of Application 16,888,087 and claim 14 of U.S. Patent No. 10,696,105 teaches wherein before the step of receiving response information fed back by an electronic control unit (ECU) after communication connection to the ECU of a vehicle is established, the method further comprises the following steps: activating a tire pressure sensor by outputting a low frequency signal; and receiving identity information sent by the activated tire pressure sensor and storing the identity information.
Claim 16 of Application 16,888,087 and claim 16 of U.S. Patent No. 10,696,105 teaches further comprising the following step: pre-storing communication frequencies of tire pressure sensors of different types of vehicles, wherein the step of sending the identity information of the tire pressure sensor corresponding to the vehicle to the ECU comprises: sending the identity information of the tire pressure sensor corresponding to the vehicle to the ECU by simulating a communication frequency of the tire pressure sensor of the vehicle.
Claim 17 of Application 16,888,087 and claim 17 of U.S. Patent No. 10,696,105 teaches further comprising the following step: pre-storing communication frequencies of tire pressure sensors of different types of vehicles, wherein the step of sending the identity information of the tire pressure sensor corresponding to the vehicle to the ECU comprises: sending the identity information of the tire pressure sensor corresponding to the vehicle to the ECU by simulating a communication frequency of the tire pressure sensor of the vehicle.
Claim 18 of Application 16,888,087 and claim 18 of U.S. Patent No. 10,696,105 teaches further comprising the following step: pre-storing communication frequencies of tire pressure sensors of different types of vehicles, wherein the step of sending the identity information of the tire pressure sensor corresponding to the vehicle to the ECU comprises: sending the identity information of the tire pressure sensor corresponding to the vehicle to the ECU by simulating a communication frequency of the tire pressure sensor of the vehicle.

Claim Objections
Claim 21 & 22 are objected to because of the following informalities:  In line 5 of claim 21 and in line 10 of claim 22, the term “use’s” is misspelled and should be corrected as “user’s” respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-14 & 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1 line 10, the phrase “a tire pressure sensor” is unclear. Is
there more than one tire pressure sensor within the pressure sensor identification
apparatus?  The limitation will be read as “the tire pressure sensor” within the apparatus upon further examination.
In regards to claims 1 & 13, lines 10 & 5 respectively, the phrase “if yes” is unclear. It is unclear as to what function is being compared to the “yes” enablement of
the sensor learning mode. There is no need for an “if yes” function if there is no
corresponding function.
In regards to claim 4 line 3, the phrase “a tire pressure sensor” is unclear. Is
there more than one tire pressure sensor within the pressure sensor identification apparatus? The limitation will be read as “the tire pressure sensor” within the apparatus upon further examination.
In regards to claim 7 line 3, the phrase “a tire pressure sensor” is unclear. Is there more than one tire pressure sensor within the pressure sensor identification
apparatus? The limitation will be read as “the tire pressure sensor” within the apparatus upon further examination.
In regards to claim 12 line 1, the phrase “a tire pressure sensor” is unclear. Is there more than one tire pressure sensor within the pressure sensor identification
apparatus? The limitation will be read as “the tire pressure sensor” within the apparatus upon further examination.
In regards to claim 12 line 2, the phrase “an electronic control unit” is unclear. Is there more than one electronic control unit (ECU) within the pressure sensor
identification apparatus? The limitation will be read as “the electronic control unit” within the apparatus upon further examination.
In regards to claim 13 line 6, the phrase “tire pressure sensors” is unclear. Are
there more than one tire pressure sensors within the pressure sensor identification
apparatus, or are the tire pressure sensors related to stored identity information of
different types of vehicles? The limitation will be read as being sensors related to stored identity information of different types of vehicles upon further examination.
In regards to claim 14 line 2, the phrase “an electronic control unit” is unclear. Is there more than one electronic control unit (ECU) within the pressure sensor
identification apparatus? The limitation will be read as “the electronic control unit” within the apparatus upon further examination.
In regards to claim 14 line 5, the phrase “a tire pressure sensor” is unclear. Is there more than one tire pressure sensor within the pressure sensor identification
apparatus?  The limitation will be read as “the tire pressure sensor” within the apparatus upon further examination.
Claim 19 recites the limitation "the ECU" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “an electronic control unit (ECU)” upon further examination.
Claim 20 recites the limitation "the ECU" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “an electronic control unit (ECU)” upon further examination.
Claim 20 recites the limitation "the tire pressure sensor” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a tire pressure sensor” upon further examination.
Claim 21 recites the limitation "the ECU" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “an electronic control unit (ECU)” upon further examination.
Claim 21 recites the limitation "the tire pressure sensor” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a tire pressure sensor” upon further examination.
Claim 22 recites the limitation "the tire pressure sensor” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “a tire pressure sensor” upon further examination.
Claim 22 recites the limitation "the ECU" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The limitation will be read as “an electronic control unit (ECU)” upon further examination.
In regards to claim 22 line 12, the phrase “a tire pressure sensor” is unclear. Is there more than one tire pressure sensor within the pressure sensor identification
apparatus?  The limitation will be read as “the tire pressure sensor” within the apparatus upon further examination.

Allowable Subject Matter
Claims 1, 13 & 19-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion as best understood in regards to claims 1 & 13, Dong Dong et al (CN 106240252 A) teaches a system and method of tire pressure monitoring system comprising a storage module, a communications module, processing module and a radio frequency transmission module wherein the storage module, the communications module and the radio frequency transmission module being respectively communicably connected to the processing module (Page 2, lines 17-54).
However, Dong Dong et al does not teach a tire pressure sensor identification apparatus further comprising the communications module being configured to communicate with an electronic control unit (ECU) of a vehicle and to receive response information fed back by the ECU wherein the processing module is configured to parse the response information to determine whether the ECU enables a sensor learning mode and to control the radio frequency transmission module to send the identity information of the tire pressure sensors of the different types of vehicles in combination with the remaining limitations of independent claims 1 & 13 upon overcoming the ground of nonstatutory double patenting as being unpatentable and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion as best understood in regards to claim 19, Dong Dong et al (CN 106240252 A) teaches a system and method of tire pressure monitoring system comprising a storage module, a communications module, processing module and a radio frequency transmission module wherein the storage module, the communications module and the radio frequency transmission module being respectively communicably connected to the processing module (Page 2, lines 17-54).
	However, Dong Dong et al does not teach a tire pressure sensor identification method comprising the steps of receiving a response information sent by the ECU after the ECU receives the identification information and sending the identification information, pressure and temperature measured by the tire pressure sensor to the ECU through radio frequency according to the response information in combination with the remaining limitations of independent claim 19 upon overcoming the ground of nonstatutory double patenting as being unpatentable and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

In the Examiner’s opinion as best understood in regards to claim 20, Dong Dong et al (CN 106240252 A) teaches a system and method of tire pressure monitoring system comprising a storage module, a communications module, processing module and a radio frequency transmission module wherein the storage module, the communications module and the radio frequency transmission module being respectively communicably connected to the processing module (Page 2, lines 17-54).
However, Dong Dong et al does not teach a tire pressure sensor identification apparatus further comprising the processing module being configured to control the communication module to send the identification information of the tire pressure sensor to the ECU and to control the radio frequency transmission module to send the identification information, pressure and temperature measured by the tire pressure sensor to the ECU and the radio frequency transmission module being configured to send the identification information, pressure and temperature measured by the tire pressure sensor to the ECU after receiving the response information indicating the identification information has been written into the ECU fed back by the ECU in combination with the remaining limitations of independent claim 20 upon overcoming the ground of nonstatutory double patenting as being unpatentable and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

In the Examiner’s opinion as best understood in regards to claim 21, Dong Dong et al (CN 106240252 A) teaches a system and method of tire pressure monitoring system comprising a storage module, a communications module, processing module and a radio frequency transmission module wherein the storage module, the communications module and the radio frequency transmission module being respectively communicably connected to the processing module (Page 2, lines 17-54).
However, Dong Dong et al does not teach a tire pressure sensor identification method comprising the steps of enabling the ECU to enter a learning mode according to a user's operation after the user executes the operation according to the displayed operation and sending the acquired the identification information, pressure and temperature measured by the tire pressure sensor to the ECU after the ECU enters the learning mode in combination with the remaining limitations of independent claim 21 upon overcoming the ground of nonstatutory double patenting as being unpatentable and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

In the Examiner’s opinion as best understood in regards to claim 22, Dong Dong et al (CN 106240252 A) teaches a system and method of tire pressure monitoring system comprising a storage module, a communications module, processing module and a radio frequency transmission module wherein the storage module, the communications module and the radio frequency transmission module being respectively communicably connected to the processing module (Page 2, lines 17-54).
However, Dong Dong et al does not teach a tire pressure sensor identification apparatus further comprising the processing module being configured to enable the ECU to enter a learning mode according to the user's operation after the user executes the operation according to the displayed operation, and the radio frequency transmission module being configured to acquire the identification information of a tire pressure sensor corresponding to a vehicle, and the pressure and the temperature of the tire, and to send the acquired the identification information, pressure and temperature to the ECU after the ECU enters the learning mode in combination with the remaining limitations of independent claim 22 upon overcoming the ground of nonstatutory double patenting as being unpatentable and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isomura et al (US 8299908 B2) - The present invention relates to a tire pressure monitoring system which directly measures a tire pressure.
Wu (US 10696105 B2) - The present invention relates to the field of vehicle technologies, and in particular, to a tire pressure sensor identification method and a related apparatus and system.
Toyofuku (US 8266954 B2) - The present invention relates to a tire pressure information monitoring system for measuring the internal pressure, etc., of a tire, and transmitting the acquired data to a receiver on a vehicle body side by wireless communication.
McQuade (US 7369043 B2) - The present invention relates generally to a tire pressure monitoring system for an automotive vehicle, and more particularly, to a method and system for automatically determining the pressure sensor locations relative to the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2855                                                                                                                                                                                             
/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2855